Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 01/11/2022.
Remarks

The claims are presented as follows:

Claim 6 is canceled.
Claim 21 is new.
Claims 1-5, 7-21 are pending.
Note application No. 15/349,523
Allowable Subject Matter

Claims 9-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claim(s) is/are directed to the abstract idea of a method of determining data profiles for one or more devices.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: 
(i) Mere instructions to implement the idea on a computer, and/or 

The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  To overcome this rejection, applicant needs to add the inventive idea, e.g., what amounts to “significantly more” to the claimed limitations. In another words, determining services groups associated with subcarriers then changing modulation profiles and sending an indication of the modulation profiles to one or more devices in order to accomplish what solution, or what is being solved by preforming these steps.
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-banna Publication No. (US 2015/0188668 A1) in view of Hanks et al. Publication No. (US 2015/0188653 A1).  

claim 1, Al-banna teaches a method comprising: 
sending, to a user device (cable modem (CM) 162 related to subscriber 160 FIG.1) configured to use a first modulation profile to send data (each subcarrier frequency has a specific modulation profile whose parameters are variable [0037-38]), an instruction to measure a signal quality of the user device (a CMTS sends data downstream of the modulation used by each of the subcarriers [instructions] in order to sample signal quality on each subcarrier, the cable modem measures an SNR or MER values on each one of the subcarriers of the OFDM channel [0039-40] FIG.1); 
receiving, from the user device, data indicating the signal quality of the user device (The cable modem can report the measurements, such as back to the headend or CMTS [0040] 306-FIG.3); 
determining, by a computing device (a cable modem termination system (CMTS 125) FIG.1) and based on the data indicating the signal quality, a second modulation profile for the user device (using the reported MER to determine how well the CM 162 receives the signal from the CMTS 125 over each of the subcarriers, the CMTS determines the modulation that should be used for each of the subcarriers based on the reported measurements from the cable modem, the CMTS determines and then provisions an MCS profile for each cable modem based on each cable modem's reported MER levels over each subcarrier [0043-45] FIG.2); and 
sending, to the user device, an instruction to use the second modulation profile for sending future data (assigning different modulation levels to each cable modem’ subscriber. The tiers are shown as  a base profile tier 402, which has low modulations, a low profile tier 404, a medium profile tier 406, and a high profile tier 408 [0051] The MCS profile tiers may be individually adjusted to accommodate subcarrier MER values for all network elements, the system may adjust the MCS profile of a tier and/or modifying the tier threshold values results in a change to the initial assignment of CMs to each of the plurality of tiers [0102-104] FIG.4).
Al-banna does not explicitly teach sending data to a user device via a subcarrier and sending future data via the subcarrier.
Hanks teaches sending data to a user device via a subcarrier and sending future data via the subcarrier (Hanks: cable modems that receive data downstream over subcarriers of the OFDM channel are grouped in to modulation tiers based on at least one metric [0047-51] the network 100 uses a calculated and reported MER to determine how well the cable modem (CM 162) receives the signal from the cable modem termination system (CMTS 125) over each of the subcarriers, the CMTS determines the modulation that should be used for each of the subcarriers based on the reported measurements from the CM, the cable operator may publish modulation tiers available for each subcarrier as profiles for OFDM channels, the CM can notify the CMTS which profiles and/or profile tiers it can use to communicate data over which subcarrier [0041-46] FIG.2).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Al-banna by the teaching of Hanks to send data and future data to a user device via a subcarrier in order to sample information on each subcarrier (Hanks: [0038-41] FIG.3).


Regarding claim 2, Al-banna teaches the method of claim 1, wherein the signal quality comprises one or more of a modulation error ratio (MER) or a signal to noise ratio (SNR) (the signal quality measured include Signal-to-Noise Ratio (SNR) measurement and a modulation error ratio (MER), which is a good estimate for the SNR [0038] FIG.6).

Regarding claim 3, Al-banna teaches the method of claim 1, wherein determining the second modulation profile is performed based on a determination of wireless signal ingress, affecting the signal quality exceeding a threshold (all cable modems with a SNR or MER value that is higher than the selected threshold would waste capacity on the channel, collecting measurements for subcarriers to assist in assigning modulation tiers to the cable modems communicating over the OFDM channel [0039-40] FIG.5).

Regarding claim 4, Al-banna teaches the method of claim 1, wherein the instruction to use the second modulation profile further comprises an instruction to modify a characteristic of a physical layer between the user device and a termination system (a CMTS 125 with an integrated physical (PHY) layer connected to the CM device 162 [0028-33] FIG.1).  

Regarding claim 5, Al-banna teaches the method of claim 1, wherein the instruction to use the second modulation profile further comprises an instruction to (the MCS profile tiers are adjusted to accommodate marginal network elements [0101-102]).  

Claim 6 (Cancelled). 

Regarding claim 7, Al-banna teaches the method of claim 1, further comprising: determining a plurality of service groups, wherein each of the plurality of service groups comprises one or more cable modems; and assigning different modulation profiles to each of the plurality of service groups (each measurement corresponds to one of the plurality of network elements and a respective one of the plurality of subcarriers in the subcarrier group that makes up the OFDM channel [0059-60] FIG.3). 

Regarding claim 8, Al-banna teaches the method of claim 1, wherein the signal quality is associated with an upstream signal transmitted by the user device (Cable modems 162 convert the digital data to a modulated RF signal for upstream transmission and send it to the CMTS [0030] FIG.1).

Claims 9-14 (allowable subject matter over the prior art).

Regarding claims 15-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from the “user device” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Claim 21 (allowable subject matter over the prior art).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472